Case 3:19-cr-00014-NKM-JCH Document 61-1 Filed 08/27/20 Page 1of6 Pageid#: 282

Regina Davis
9604 Lorain Avenue
Silver Spring, MD 20902

July 27, 2020

Honorable Judge Norman Moon
United States District Court

Regarding: Daniet William McMahon of Brandon, Florida
Dear Honorable Judge Moon,

lam Danny’s Aunt Gina, naturally, I’ve known him all his life. Danny is a special gift to our family. My
sister Roberta, and her husband Paul, tried for many years to start a family. Finally, at age forty-four,
she gave birth to Danny, their one and only.

Danny, being the baby in the family has always been cherished by all of us. From when he was a baby,
he has always been the sweetest child, he never talked back to his parents, he was never a discipline
problem, he was never rude. Just a nice polite child. A little shy, too.

My late-husband was African-American, for fifteen years he was Danny’s, Uncle Reggie. We took
Danny to places like Disney World, Sea World, Busch Gardens, when we would visit. We never had any
problems with him when we took him on these excursions, we just blended in together. Danny did not
appear to notice that Uncle Reggie had a different skin tone.

December 2018, | paid a visit to my sister and her family. Danny and { spent an entire day together.
We went to Tampa and walked around and discussed life, work, school, friends, etc. He was just as
sweet as always. | never detected that he had any kind aggression for anyone.

We talked about his future, what he wanted to do professionally. We talked about what kind of job he
could probably get right now, with his current education and skill level. We talked about how he could
work and go to school. | believe that given a second chance, Danny will finish school and will contribute
to society.

Your Honor, being that my sister is now seventy-six years old and in declining health, a lengthy
sentence for Danny might just be a death sentence for my broken-hearted sister, as you can see, she is
not here today, she’s too frail to travel at all. We strongly believe that with mental health treatment
and continued education, Danny can be saved and become a US citizen we can all be proud of.

Yours very truly,
ad fe c
Seager ltr
Regirfa Davis .

 
 

 

 

 
Case 3:19-cr-00014-NKM-JCH Document 61-1 Filed 08/27/20 Page 2of6 Pageid#: 283

Mary Kay Mc Mahon
PO Box 725

Wilmette, Illinois 60091

To: Judge Norman Moon
Re: Daniel W. Mc Mahon
Your Honor,

{am writing to you as the paternal aunt of Daniel Mc Mahon and for the purpose of providing some
additional insight into my nephew, Dan Mc Mahon.

| would like to start by providing a littie bit of context regarding myself and my relationship with Dan.
Accordingly, | am a human resources professional in the Chicago area and have been working for the last
30 years with major corporations and consulting firms in a variety of Fortune 500 organizations and
roles. | have an undergraduate degree in education and have earned Masters degrees in both counseling
and student personnel and business administration. | have held both individual contributor and
leadership roles within many areas to include talent acquisition, employee and labor relations, and
consulting.

While geography has not necessarily always supported an intimate relationship with Dan and his
parents, | did have the opportunity to get to know him quite well several years ago when he lived with
me (for the summer), in Chicago, upon his graduation from high school. During this time, he interviewed
for and secured his first paid job as a cashier/inventory clerk at Walgreen’s drug store in my
neighborhood. What differentiated that role from similar jobs is that his role was at a Walgreen’s store
which (at the time) was designated as the busiest and most trafficked store in the Walgreen’s portfolio.
So, the very fact that a young man with Ms performed very effectively in a very busy
| and constantly changing customer service environment (which often required frequent shift changes
| and assignments) and did so without missing a day of work was a credit to Dan in and of itself. Further,
| to me, it demonstrated his commitment, flexibility, reliability, and the willingness to make commitments
and stick to them. During that time and on subsequent occasions | have also evidenced Dan’s kindness.

As you might know, indvidats with
a | elieve that Dan shares and has

often demonstrated those same capabilities. Accordingly, | am willing to support (albeit remotely) his re-
entry into the community---particularly as it relates to seeking and gaining meaningful employment
which leverages his ability to make healthy and meaningful contributions to the community while
concurrently supporting his ongoing development and success.

| hope that this letter has provided you with additional insight into Dan’s character and potential. If | can
be of additional assistance, please do not hesitate to contact me.

 

Thank you for your consideration.

Mary Kay Mc Mahon

 
Case 3:19-cr-00014-NKM-JCH Document 61-1 Filed 08/27/20 Page 30f6 Pageid#: 284

Roberta Bartish, R.N., Retired August 16, 2020
403 Park Manor Drive

Brandon, FL 33511

Re: Daniel McMahon

To: The Honorable Judge Norman Moon

Your Honor, my name is Roberta Bartish. | am writing to you both as a mother and a retired registered
nurse. As a mother in her mid-70’s, with serious health challenges, | want to hold my only child in my
arms again before | leave this Earth! (The child who has acted as a caregiver for me as my health
problems have worsened.) As a nurse with decades of experience, | am worried about my only child’s
continued survival as well. Why? Because he has underlying health conditions and is incarcerated in jail-
an acknowledged “hotspot” for novel coronavirus infection. That is why | respectfully request that you
show mercy to our son, a first-time non-violent offender, by authorizing “compassionate release to
home confinement” with his parents because of the Covid-19 pandemic.

As both a health professional and the parent of ane alcoholic son, | can’t envision my son
being given a potential death sentence by being condemned to remain in a setting that scientists and
physicians have labeled a very “high-risk” environment. A setting where Covid-19 testing and tracing is
woefully inadequate. Where “social distancing” is impossible. Where hand sanitizer is prohibited.

Where access to a potentially life-saving medical procedure like a colonoscopy is dangerously delayed.

| have both the nursing expertise and the basic medical equipment to help protect Danny’s heaith. For
example, | have a CPAP machine and a Pulse Oximeter for his bouts of sleep apnea, et cetera. We have
the financial resources to fund the therapy for his and alcoholism problems.
We can pay for a colonoscopy to help diagnose his gastrointestinal problems, perhaps preventing a pre-
cancerous condition from developing into a life-threatening cancer. |, along with my husband, will do
everything within our power to help Danny turn his life around. Your Honor, we will provide him with
the home and family support network that he needs in order for him to succeed in life and become a
productive member of society. Thank you for entertaining this request for leniency for my son.
Sincerely,

Roberta Bartish, R.N., Retired
Case 3:19-cr-00014-NKM-JCH Document 61-1 Filed 08/27/20 Page 4of6 Pageid#: 285

Paul McMahon August 19, 2020
403 Park Manor Drive

Brandon, FL 33511

Re: Daniel McMahon

To: The Honorable Judge Norman Moon

Your Honor, my name is Paul McMahon and | am Danny McMahon’s father. | would like to give Your
Honor some background on Danny and his family, that to my knowledge, has never appeared in the
media or legal filings. Hopefully, this additional information will aid Your Honor in arriving at an
appropriate sentencing decision.

Your Honor, my son comes from a God fearing, patriotic family of basically “essential workers”.
Workers whose ancestors came to America as immigrants from many other countries to find a better
life. Our religious beliefs are similarly diverse. In our extended family, we have had Catholics,
Protestants, Mormons, Christian Scientists, and Orthodox Jews. We have served in the U.S. Army, Navy,
Air Force, and Marine Corps. We have been buried at Arlington and at Sea. We have labored as doctors,
nurses, firefighters, and teachers. We have come from Ireland, Germany, Hungary, Poland, Ukraine,
South America, and North Africa in pursuit of the “American dream”. We are one “blended family”,
incorporating diverse White, Black, and Brown relatives as beloved members. in other words, we are
emblematic of the American motto: “E Pluribus Unum”. We believe that Danny should get the same
“second chance” at attaining the “American Dream” that our immigrant ancestors received in America.
Your Honor, “compassionate release to home confinement”, as outlined by Attorney General William
Barr, would afford my son that opportunity.

Your Honor, from information that | have seen recently reported in the Journal of the American
Medical Association, the typical inmate faces a three times greater risk of death from novel coronavirus
infection than a typical member of the general population. Recognizing that incarcerated individuals are
at increased risk, Attorney General William Barr issued guidance that read in part: the “vulnerability of
the inmate to Covid-19, the inmates conduct while in prison, and whether the inmate still poses a
danger to the community based on his or her crime” are important factors in authorizing home release.
Your Honor, based on these criteria, our son would seem to be a candidate for “compassionate release
to home confinement”.

Firstly, Danny has significant comorbidities and underlying risk factors that increase his chance of
serious illness or death above that of the typical inmate during the current pandemic

 

Secondly, Danny's behavior as an inmate has been exemplary. Danny has shown a true generosity of
spirit during this frightening pandemic. For example, Danny has N-95 respirators and surgical masks at
home that he wears to help reduce symptoms of allergic rhinitis and chronic sinusitis when his pre-
Case 3:19-cr-00014-NKM-JCH Document 61-1 Filed 08/27/20 Page 5of6 Pageid#: 286

existing respiratory conditions become debilitating. Danny has encouraged us to share his P.P.E. with
individuals that have a higher risk of death if they develop Covid-19 or who are at increased risk of
infection because they are “essential workers” providing critical services to the American public. We
have honored that selfless wish to donate these scarce supplies and have been thanked for his
generosity by the beneficiaries of his request. He has donated books to the Central Virginia Regional jail
Library for the benefit of inmates and staff. He has been sharing his cultural knowledge and culinary
skills with fellow inmates by preparing bare bones versions of Brazilian dishes like feijoada and chocolate
truffles called brigadeiro. He has taught a Peruvian detainee a little basic Portuguese and in exchange
learned some Peruvian Spanish. In addition to improving his foreign language skills; ne studies his Bible
daily, writes letters to his family and friends, plays chess, et cetera.

Thirdly, he is a non-violent, first-time offender who has always honored orders by law enforcement
officials. In the past, he has honored a valid search warrant and even honored a questionable request to
surrender his mobile phone for a warrantless search when returning to the United States from England.
He is not a flight-risk and he has previously volunteered to surrender his passport to authorities. If he is
granted a “compassionate release to home confinement”, he is willing to undergo Covid-19 testing and
to isolate or undergo quarantine as required by health officials, He will also enroil in an alcohol abuse
program to address that significant medical problem. Finally, having talked to him virtually every night
during his confinement, | believe he does not represent a threat to himself or to the community. The
goals he shared with me are: 1. To finish his education at the University of South Florida’s College of
Engineering; 2. To begin a successful career in Information Technology; and 3. To reunite with his
Brazilian girifriend, Li, and hopefully start a family.

Your Honor, please help my son accomplish his goals by showing him mercy and compassionately
releasing him to home confinement

Very Respectfully,

Paul McMahon

 
Case 3:19-cr-00014-NKM-JCH Document 61-1 Filed 08/27/20 Page 6of6 Pageid#: 287

Jean “Je” Collins July 25, 2020
1807 Green Lawn Street

Brandon, FL 33511-6845

Re: Daniel McMahon

To: The Honorable Judge Norman Moon

Your Honor, my name is Jean Collins and | am a long-time neighbor of the McMahon family.

| consider them to be good neighbors and we are close friends. | have known their son “Danny”
for more than twenty years. His parents have mentioned to me that he is a “good son” anda
“caring person”. His mother and father have told me how much they value his contributions

to the family. He helps his mom, as a caregiver, by programming the “therapy unit” used in
treating her neurological problem (cervical dystonia) among other things. He helps his dad

with computer hardware and software problems and chores around the house, et cetera.

He has helped his community in the past by assisting his dad with personal safety and self-
defense classes focused on protecting vulnerable adults and children at the YMCA and

other locations. More recently, he donated some of his own personal protective equipment,
that he accumulated because of his respiratory problems, to “essential workers” at Brandon’s
Costco who were at risk of contracting Covid-19. He also donated face coverings and surgical masks
to protect neighbors at increased risk of contracting the coronavirus. (For example, The Potters
down the street and myself were beneficiaries. | really appreciated this act of kindness!)

| also know Danny as a diligent student. This was from the time | tutored him in Spanish to fulfill
his college language requirement. He paid attention to my instruction and was rewarded with

A’s in both semesters. Your Honor, | feel he would follow your instructions just as carefully.

Finaliy, | would ask Your Honor to show mercy to Danny McMahon when it comes to sentencing.
As President Lincoln said: “| have always found that mercy bears richer fruits than strict justice.”
Sincerely,

Jean “Jo” Collins

 
